 1                                                                 The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   JASON OCAMPO, individually and
     on behalf of all others similarly situated,     No. 2:18-cv-01875-MJP
10

11                                      Plaintiff,   ORDER PERMITTING WITHDRAWAL OF
                                                     ATTORNEY FOR DEFENDANT OLD
12          v.                                       DOMINION FREIGHT LINE, INC.

13   OLD DOMINION FREIGHT LINE, INC., a
     Virginia corporation,
14

15                                    Defendant.

16           This matter comes before the Court on the Parties’ Stipulation to Permit Withdrawal of

17   Attorney for Defendant Old Dominion Freight Line, Inc.
18           The Court has considered the records and files herein, including the Parties’ Stipulation.
19
     Based upon the foregoing, IT IS ORDERED that Kasey D. Huebner be and hereby is formally
20
     withdrawn as counsel for Defendant Old Dominion Freight Line, Inc. in the above-captioned case.
21
             DATED this 29th day of July 2019.
22

23



                                                         A
24

25
                                                          Marsha J. Pechman
26
                                                          United States District Judge
27

                                                                  W I NT ERB AUE R & DI A MON D         PLLC
      ORDER PERMITTING WITHDRAWAL
                                                                        1200 Fifth Avenue, Suite 1910
      OF ATTORNEY - 1
                                                                         Seattle, Washington 98101
      2:18-cv-01875-MJP                                                  Telephone: (206) 676-8440
